DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 12/29/2021 have been fully considered, but are not persuasive.
Applicant argues that cited reference Takada (US 2016/0131810) does not disclose all of the limitations of the present independent Claim 1 (Remarks of 12/29/2021, pages 5-6).  Specifically, Applicant argues that Takada fails to disclose a laminated structure in which a dielectric layer is provided between a first conductive layer (having absorption properties) and a second conductive layer (having reflective properties) because in FIG. 11B of Takada, a first conductive layer (bundle structure layer 12) and a second conductive layer (absorption layer 13) are directly connected to one another, and thus the dielectric layer 14 is not between layers 12 and 13 (Remarks of 12/29/2021, pages 5-6).
However, as explained below in the rejection of Claim 1, either of absorption layer 13 or upper absorption layer 23 may be identified as the claimed “first conductive layer”, and any of bundle structure layer 12, reflection layer 15, or upper bundle structure layer 22 may be identified as the claimed “second conductive layer”.  Therefore, Takada does disclose the claimed:  first dielectric layer is provided between the first conductive layer and the second conductive layer 
Applicant further argues that it is improper to construe layers 12 and 13 of Takada as a single layer (e.g., the claimed “conductive layer”) because Takada has not been shown to take that interpretation (Remarks of 12/29/2021, page 5).  However, the present claim language does not restrict any of the claimed layers to a singular layer structure.  Thus, multiple adjacent layers may be interpreted collectively as a “layer” corresponding to a layer recited in the claims.
Applicant further argues that cited reference Probst does not disclose all of the limitations of the present independent Claim 13 (Remarks of 12/29/2021, page 6).  Specifically, Applicant argues that Probst does not disclose the claimed “selective etching” because paragraphs [0130]-[0134] of Probst refer to etching a substrate 11 and a continuous thin film 53 (Remarks of 12/29/2021, page 6).
However, as explained below in the rejection of Claim 13, Probst discloses the selective etching steps because Probst discloses layers 12 and 13 may be etched to form projections having a pitch narrower than a wavelength of the light, and material 24 may be etched down to form separate side ribs 24 in each gap 16 which results in the projections comprising layers 12 and 13 arranged on the substrate 11 at a pitch narrower than a wavelength of the light (see paragraphs [0008], [0122]-[0126], [0133]-[0136] and FIGS. 1-8, 15 of Probst, but see especially FIGS. 2, 3, 5, 6 of Probst and corresponding text in Probst).  In other words, even though looking solely at FIG. 5 of Probst might give the impression that only a single layer [layer 53] above the substrate [layer 11] is etched, it is clear from the text and other figures of Probst (especially paragraph [0136]) that multiple layers above the substrate (e.g., layers 12 and 13) may be etched.  Thus, Probst discloses the selective etching steps of the present Claim 13.
The Examiner further notes that the present claim language of Claim 13 does not require multiple conductive layers or multiple dielectric layers (compare to the language of Claim 1 reciting a plurality of sets of a first dielectric layer and a conductive layer).
Therefore, Applicant’s arguments are not persuasive and the claims remain rejected based upon the previously-cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase:  “a first conductive layer … and a second conductive layer … are each used as the conductive layer”.  It is unclear what is meant by the term “used”.  Claim 1 is a device/product claim, rather than a method claim, and thus is not limited by procedural or process steps such as “using” a layer (except to the extent that such process steps would affect the resultant physical structure or chemical composition of the product).  See MPEP § 2113.  It is unclear what physical or structural limitation is imposed by the word “used” in Claim 1.  For examination, this phrase will be treated as:  “a first conductive layer … and a second conductive layer … may each be identified as the conductive layer”.
Claims 2-16 inherit the deficiencies of Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al., US 2016/0131810, previously-cited.
Regarding Claim 1, as best understood, Takada discloses:  A polarizing element having a wire grid structure, the polarizing element comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a transparent substrate (translucent substrate 11 that transmits light in the working band; Abstract and paragraphs [0126]-[0129] and FIG. 11B of Takada); and
projections, which are arrayed on a surface of the transparent substrate at a pitch that is narrower than a wavelength of a light in a used light region, and extend in a first direction along the surface (projections comprising layers 12, 13, 14, 15, 24, 22, 23 which are arranged on the surface of translucent substrate 11 in a one-
wherein the projections have a laminated structure in which a plurality of sets of a first dielectric layer and a conductive layer are laminated alternately along a second direction orthogonal to the surface (the layers 12, 13, 14, 15, 24, 22, 23 are a laminated structure including at least a first set of a first dielectric layer [dielectric layer 14] and a conductive layer [bundle structure layer 12 and/or absorption layer 13], and a second set of a first dielectric layer [upper dielectric layer 24] and a conductive layer [upper bundle structure layer 22 and/or upper absorption layer 23], and wherein conductive layer 15 may be identified as a “conductive layer” which is part of a “set” with either absorption layer 14 or absorption layer 24; paragraphs [0126]-[0129] and FIG. 11B of Takada; the Examiner notes that the phrase “laminated alternately” does not require a 1-by-1 sequence in the order of lamination; in other words, the present claim language permits more than one conductive layer between each dielectric layer [or vice versa], because such sequence is still “laminated alternately”);
in the laminated structure, a first conductive layer having absorption properties relative to the light and a second conductive layer having reflective properties relative to the light are each used as [may each be identified as] the conductive layer (regarding the first set of layers comprising a conductive layer, absorption layer 13 has a light-absorbing ability, and bundle structure layer 12 may be a metal and thus have a reflective property relative to the light, and regarding the second set of layers comprising a conductive layer, upper absorption layer 23 has a light-absorbing ability, and upper bundle structure layer 22 may be a metal and thus have a reflective property relative to the light, and note also that reflection layer 15 may be a 
the first dielectric layer is provided between the first conductive layer and the second conductive layer (dielectric layer 14 is provided between absorption layer 13 [having the absorption properties] and upper bundle structure layer 22 [having the reflective properties]; dielectric layer 14 is also provided between absorption layer 13 and reflection layer 15 [e.g., when layers 15 and 24 are identified together as a second “set” of a first dielectric layer and a conductive layer]; FIG. 11B of Takada);
the first conductive layer is provided as the conductive layer closest to an incident side of the light (because the claimed substrate is transparent, light may be incident upon the claimed first conductive layer from either a substrate side of the projections or from a side of the projections opposite to the substrate, and thus either of Takada’s absorption layer 13 or upper absorption layer 23 are provided as the conductive layer closest to an incident side of the light; FIG. 11B of Takada; the Examiner notes that the claim does not specify a location of the first conductive layer relative to the transparent substrate in relation to the second conductive layer).

Regarding Claim 2, Takada discloses:  wherein the projections have a second dielectric layer that covers an apical surface and side surfaces of the laminated structure (a protective film that covers the surfaces of the translucent substrate 11 and the protrusions that form the lattice is preferably provided so long as changes in the optical characteristics caused thereby do not have any effect in practice, wherein SiO.sub.2 or the like may be deposited to improve reliability such as moisture resistance; paragraphs [0113], [0189] and FIG. 11B of Takada).

Regarding Claim 3, Takada discloses:  wherein a number of conductive layers in the projections is 7 or greater (in an alternative characterization of Takada, the absorption layers 13, 23 may be characterized as the second conductive layers, and the bundle structure layers 12, 22 may characterized as the first conductive layers [all four of these layers may comprise materials which have both absorptive properties and reflective properties relative to the light, i.e., materials which exhibit at least some small amount of absorption and reflection], and the bundle structure layers 12, 22 may each comprise at least four layers due to the repeated rotation and deposition of the material of the bundle structure layers; paragraphs [0091], [0096], [0123], [0126]-[0129], [0176], [0196] and FIGS. 2A, 11B, 24 of Takada).

Regarding Claim 4, Takada discloses:  wherein the projections have a substantially rectangular shape when viewed from the first direction (the projections comprising layers 12, 13, 14, 15, 24, 22, 23 have a substantially rectangular shape when viewed along the direction along which they extend across the surface of translucent substrate 11; FIGS. 11B, 23A, 34A, 34B of Takada).

Regarding Claim 5, Takada discloses:  wherein the first dielectric layer and the conductive layer each have a substantially rectangular shape when viewed from the first direction (each of the individual layers 12, 13, 14, 15, 24, 22, 23 of the projections have a substantially rectangular shape when viewed along the direction along which they extend across the surface of translucent substrate 11; FIGS. 11B, 23A, 34A, 34B of Takada).

Regarding Claim 6, Takada discloses:  wherein a material of the second conductive layer is a metal (bundle structure layer 12 and upper bundle structure layer 22 may each comprise metal, e.g., Ta, Al, Ag, Cu, Au, Mo, Cr, Ti, W, Ni, Fe, or Sn as either a single element or an alloy; paragraphs [0091], [0126]-[0129] and FIG. 11B of Takada).

Regarding Claim 7, Takada discloses:  wherein the metal is aluminum or an aluminum alloy (bundle structure layer 12 and upper bundle structure layer 22 may each comprise metal, e.g., Al as either a single element or an alloy; paragraphs [0091], [0126]-[0129] and FIG. 11B of Takada).

Regarding Claim 8, Takada discloses:  wherein a material of the transparent substrate is any one of glass, rock crystal and sapphire (translucent substrate 11 is formed of a material that is transparent for light in the working hand and has a refractive index of 1.1 to 2.2, e.g., glass, sapphire, or rock crystal; paragraphs [0087]-[0089] and FIG. 11B of Takada).

Regarding Claim 9, Takada discloses:  wherein a material of the first dielectric layer is a silicon oxide (a material such as SiO.sub.2, Al.sub.2O.sub.3, or MgF.sub.2 can be used as the material for the dielectric layer 14 and upper dielectric layer 24; paragraphs [0105], [0127] and FIG. 11B of Takada).

Regarding Claim 10, Takada discloses:  wherein a material of the second dielectric layer is a silicon oxide (the protective film that covers the surfaces of the translucent substrate 11 and the protrusions that form the lattice may comprise SiO.sub.2; paragraphs [0113], [0189] and FIG. 11B of Takada).

Regarding Claim 11, Takada discloses:  wherein the first conductive layer comprises silicon, as well as iron or tantalum (a mixed material containing Si and Fe may be used for the material of absorption layer 13 and upper absorption layer 23; paragraphs [0096], [0123] and FIG. 11B of Takada).

Regarding Claim 14, Takada discloses:  An optical apparatus comprising the polarizing element according to claim 1 (the substrate and projections of Takada may be used as a polarizing element for liquid crystal projectors including cameras and televisions; paragraphs [0002]-[0005], [0023], [0098], [0115] and FIG. 11B of Takada).

Regarding Claim 15, Takada discloses:  wherein a height of the dielectric layer between the second conductive layer and the transparent substrate is higher than a height of the dielectric layer between the first conductive layer and the second conductive layer (a height [vertical distance from an upper surface of substrate 11] of dielectric layer 24 [between upper bundle structure layer 22 and substrate 11] is higher than a height of dielectric layer 14 [between absorption layer 13 and upper bundle structure layer 22]; FIG. 11B of Takada).

Regarding Claim 16, Takada discloses:  wherein a height of the dielectric layer between adjacent second conductive layers is higher than a height of the dielectric layer between the first conductive layer and the second conductive layer (a height [vertical distance from an upper surface of substrate 11] of dielectric layer 24 [between bundle structure layer 12 and upper bundle structure layer 22] is higher than a height of dielectric layer 14 [between absorption layer 13 and upper bundle structure layer 22]; FIG. 11B of Takada).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Probst et al., US 2015/0131150, previously-cited.
Regarding Claim 13, Probst discloses:  A method for manufacturing a polarizing element having a wire grid structure (Abstract and paragraphs [0129]-[0164] of Probst), the method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
a step of forming a laminated structure composed of alternating layers of a conductive layer and a dielectric layer on a transparent substrate (layer 12 which may be a metal and layer 13 which may be a dielectric are alternately formed on a substrate 11 substantially transmissive to incoming light; FIGS. 1-8, 15 of Probst; the Examiner notes that the present claim language does not require multiple conductive layers or multiple dielectric layers; compare to the language of Claim 1 reciting a plurality of sets of a first dielectric layer and a conductive layer);
a step of selectively etching the laminated structure to form projection-like laminated structures that are arrayed on the transparent substrate at a pitch that is narrower than a wavelength of light in a used light region (layers 12 and 13 may be etched to form projections having a pitch narrower than a wavelength of the light; paragraphs [0008], [0133]-[0136] and FIGS. 1-8, 15 of Probst, but see especially FIGS. 5, 6 of Probst and corresponding text in Probst);
a step of embedding the projection-like laminated structures within a dielectric material (conformal coating of the projections with a material 24 for side ribs which may be a dielectric material; paragraphs [0122]-[0126] and FIGS. 2, 3 of Probst); and
a step of selectively etching the dielectric material to form projections that are arrayed on the transparent substrate at a pitch that is narrower than a wavelength of light in a used light region (material 24 etched down to form separate side ribs 24 in each gap 16 which results in the projections comprising layers 12 and 13 arranged on the substrate 11 at a pitch narrower than a wavelength of the light; paragraphs [0122]-[0126] and FIGS. 2, 3 of Probst).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takada ‘810 in view of Takada, US 2008/0186576 (Takada ‘576), previously-cited.
Regarding Claim 12, primary reference Takada ‘810 discloses:  wherein a surface of the transparent substrate and an apical surface and side surfaces of the projections are coated with a water-repellent film (a protective film that covers the surfaces of the translucent substrate 11 and the protrusions that form the lattice is preferably provided so long as changes in the optical characteristics caused thereby do not have any effect in practice, wherein SiO.sub.2 or the like may be deposited to improve reliability such as moisture resistance; paragraphs [0113], [0189] and FIG. 11B of Takada).
Takada ‘810 does not appear to explicitly disclose:  wherein the water-repellent film is an organic water-repellent film.
Takada ‘576 is related to Takada ‘810 with respect to wire grid polarizers.
Takada ‘576 teaches:  wherein the water-repellent film is an organic water-repellent film (as a protective film for wire grid polarizer, in addition to SiO.sub.2 material [such as that disclosed by primary reference Takada ‘810], a hydrophobic self-organizing film is preferable, such as perfluorodecyltrichlorosilane [FDTS]; paragraphs [0108], [0154] of Takada ‘576).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the organic water-repellent film of Takada ‘576 for the protective film of Takada ‘810 because such film provides the desired humidity resistance [water repelling] as well as providing the additional benefit anti-fouling properties, as taught in paragraphs [0108], [0154] of Takada ‘576.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872